DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “form second opening in the feature layer” is confusing as no first opening was formed in the feature layer but was formed in the mask layer.  Clarification is requested.
Regarding claim 8, the phrase “form a second plurality of openings in the alternating layers” is confusing as no first plurality of openings were formed in the alternating layers but were formed in the mask layer.  Clarification is requested.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without removing the carbon layer from the top and bottom of the opening while leaving the carbon layer on the sides of the opening due to directional etching (specification [0022] and Figs 2D and 3D), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by Kwon et al. (2017/0207088).
Kwon et al. (2017/0207088) teaches a hybrid carbon hardmask for lateral hardmask recess reduction.  Kwon et al. (2017/0207088) teaches/depicts in Fig. 1 a substrate (102), multiple layers thereon (104) comprising layers (106/108).  Mask layers (110/112) are applied atop of the multilayer (104), then using a patterned photoresist layer (118) recesses (202) are formed in the multilayer (104).  A hardmask (302) is then 
Regarding claims 2,9,10,16 and 17, the mask is a boron doped carbon layer [0028].
Regarding claim 3, the multilayer (104) includes silicon oxide and silicon nitride materials [0019].
Regarding claims 8 and 15, the mask is applied to alternating layer (106/108) that make up the multilayer (104).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7,11-14 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Kwon et al. (2017/0207088) in combination with Yeh et al. (2019/0093227).
Features detailed above concerning the teachings of Kwon et al. (2017/0207088) are incorporated here.
Kwon et al. (2017/0207088) teaches the carbon layer to be applied by PECVD but fails to teach microwave as being the process in forming the graphene layers [0029].
Yeh et al. (2019/0093227) teaches forming graphene layers by PECVD whereby a microwave plasma is utilized as the excitation source (abstract and [0039]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kwon et al. (2017/0207088) process in forming the carbon layer by PECVD to utilize microwave assisted PECVD as evidenced by Yeh et al. (2019/0093227) with the expectation of achieving similar success.
Regarding claims 6,7,11,12,18 and 19, the claims recite forming more than one carbon layer to form graphene layers.  It has been well settled that the mere duplication of parts/process steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).  The Examiner takes the position that the duplication of forming the hardmask a second or more times would be expected to produce similar success absent a shwoing to the contrary.
Regarding claim 14, Kwon et al. (2017/0207088) teaches the hardmask carbon coating (302) to have a thickness of 5-15nm [0027].  This is an overlapping range as prima facie evidence of obviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Kwon et al. (2017/0207088) in combination with Chen et al. (2016/0064500).
Features detailed above concerning the teachings of Kwon et al. (2017/0207088) are incorporated here.
Kwon et al. (2017/0207088) fails to teach a NAND device to have metal layers that are etched to form the recess.
Chen et al. (2016/0064500) #D NAND hardmask whereby the device layers can include metals as well as SiO and/or SiN ([0032] and claims 1,6 and 8).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kwon et al. (2017/0207088) process in forming the NAND device to include metal layers as evidenced by Chen et al. (2016/0064500) with the expectation of achieving similar success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715